J-S06031-16; J-S06032-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN RE: W.M.S.                                IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA

APPEAL OF: S.A.                             No. 1295 MDA 2015


                Appeal from the Order Entered July 2, 2015,
         in the Court of Common Pleas of Centre County, Orphans’
                           Court, at No(s): 4045

IN RE: T.L.S., JR.                           IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA

APPEAL OF: S.A., MOTHER                     No. 1296 MDA 2015


                Appeal from the Order Entered July 2, 2015,
         in the Court of Common Pleas of Centre County, Orphans’
                         Court, at No(s): 4044-2015

IN RE: T.L.S., JR.                           IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA

APPEAL OF: T.L.S., SR.                      No. 1308 MDA 2015


                Appeal from the Order Entered July 2, 2015,
         in the Court of Common Pleas of Centre County, Orphans’
                           Court, at No(s): 4044

IN RE: W.M.S.                                IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA

APPEAL OF: T.L.S., SR.                      No. 1320 MDA 2015


                Appeal from the Order Entered July 2, 2015,
         in the Court of Common Pleas of Centre County, Orphans’
                           Court, at No(s): 4045

BEFORE: PANELLA, J., MUNDY, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E:                     FILED APRIL 05, 2016
J-S06031-16; J-S06032-16



      Appellants, S.A. (“Mother”) and T.L.S. (“Father”), appeal from the

orders entered July 2, 2015, in the Court of Common Pleas of Centre

County, Orphans’ Court Division, by the Honorable Jonathan D. Grine,

involuntarily terminating the parental rights of Mother and Father to W.M.S.

(born December 10, 2011) and T.L.S., Jr., (born February 18, 2014)

(collectively “the Children”), pursuant to 23 Pa.C.S.A. § 2511(a)(2), (5), (8),

and (b). Following a review of the record, we affirm.

      The relevant facts and procedural history of this case are as follows:

             On September 10, 2013, W.M.S. was placed into the care
      and custody of paternal grandparents, [K.J. (“Paternal
      Grandmother”) and W.J. (“Paternal Grandfather”)], by Tthe
      Department of Youth and Family Services (“DYFS”) in New
      Jersey, after being removed from the care of her biological
      parents, [Mother and Father]. The family first became involved
      with Centre County Children and Youth Services ("CYS") in April
      of 2013 when DYFS contacted CYS asking the agency to do a
      home safety assessment of [Paternal Grandmother]’s home. At
      this time, [Father] was in jail and [Mother] was unable to care
      for W.M.S. due to inadequate housing and drug addiction. In July
      of 2013, CYS received a referral indicating that [Mother] was
      taking drugs during her pregnancy with T.L.S., Jr. When CYS
      made contact with [Mother], they discovered she had been
      prescribed a one week supply of Suboxone on July 2, 2013.
      However, when she was drug tested by an agency caseworker
      on July 31, 2013, she tested positive for Suboxone and opiates.
      On September 9, 2013, CYS became aware that [Mother] was
      also participating in the Methadone program through State
      College Medical on a continuing basis.

            [In] February [of] 2014, T.L.S., Jr. was born at Mount
      Nittany Medical Center. He was then transferred to Geisinger
      Medical Center on February 23, 2014, due to his serious
      withdrawal symptoms from Methadone. CYS gained emergency
      custody on March 7, 2014 when T.L.S., Jr. was released from
      Geisinger Medical Center. On March 13, 2014, T.L.S, Jr. was
      adjudicated dependent.

                                     -2-
J-S06031-16; J-S06032-16



            On March 31, 2014, CYS received a referral concerning
     [Paternal Grandmother]’s drug use, lack of fuel oil in her home,
     and concerns that she was permitting [Mother and Father] to
     care for W.M.S. for extended periods of time. On April 1, 2014,
     CYS informed [Paternal Grandmother] that it could not support
     unsupervised time between W.M.S. and [Mother and Father]
     given the lack of follow through with goals previously established
     by DYFS, and reunification services had not commenced
     concerning T.L.S., Jr. On April 2, 2014, despite CYS’ directives,
     [Paternal Grandmother] and [Father] filed a [c]ustody
     [a]greement returning legal custody of W.M.S. to [Mother and
     Father], while primary physical custody remained with [Paternal
     Grandmother]. On April 4, 2014, CYS learned that [Paternal
     Grandmother] had left the state and was not planning to return
     to Pennsylvania. That same day, CYS filed for and was granted
     emergency protective custody of W.M.S.           A [d]ependency
     [p]etition was filed on April 8, 2014, and on April 16, 2014,
     W.M.S. was adjudicated dependent and placed in an approved
     foster home where she has since resided with her brother,
     T.L.S., Jr.

            On April 16, 2014, formal reunification services began with
     Centre County Youth Service Bureau. In particular, the goals set
     for [Mother and Father] included: (1) to participate in the
     reunification/permanency services provided by YSB; (2) to
     cooperate and participate in the Family Connections Process; (3)
     demonstrate the ability to maintain her sobriety by refraining
     from using/abusing drugs (i.e., illegal drugs, non-prescribed
     drugs, misusing prescription medication, misusing any other
     substance) and alcohol; (4) make positive choices in order to
     demonstrate her ability to lead a healthy lifestyle appropriate for
     raising W.M.S. and T.L.S., Jr.; (5) demonstrate her ability to
     maintain housing and financial stability; and (6) demonstrate her
     ability to appropriately parent W.M.S. and T.L.S., Jr. and provide
     for their basic needs.       During reunification, CYS and YSB
     stressed the importance of [Mother and Father] being open and
     honest with their caseworkers, specifically with respect to their
     prescription medications.

Supplemental Trial Court Opinion, filed January 29, 2016, 1-3.




                                    -3-
J-S06031-16; J-S06032-16


       On March 13, 2015, Mother’s and Father’s reunification services were

terminated following a permanency review hearing. On April 7, 2015, and

April 9, 2015, CYS filed termination petitions seeking to terminate Mother’s

and Father’s parental rights to Children pursuant to section 2511(a)(2), (5),

(8), and (b) of the Adoption Act, 23 Pa.C.S.A. §§ 2511(a)(2) (5), (8), and

(b).   The trial court held a termination hearing on July 2, 2015.     At the

hearing, Stacy Pribulka, a CYS caseworker, and Raelee Hulek, a reunification

counselor for the Youth Service Bureau, testified.     Counsel for Mother and

Father were present at the hearing, but Mother and Father did not attend.

By a decree dated July 2, 2015, the trial court terminated the parental rights

of Mother and Father.1

       On July 27, 2015, Mother and Father filed timely notices of appeal,

along with concise statements of matters complained of on appeal pursuant

to Pa.R.A.P. 1925(a)(2)(i). 2

       Mother raises the following issues on appeal:

       1. The trial court erred in terminating the parental rights of
          Mother: Insufficient evidence was presented to demonstrate
          by a clear and convincing standard that the issues, which
          prompted [CYS]’s involvement continued to exist at the time
          of the hearing and could not or would not be remedied by
          Mother.


1
  In its Opinions in Response to Matters Complained of on Appeal, the trial
court did not perform an analysis pursuant to Section 2511(b). On January
22, 2016, this Court directed the trial court to file supplemental opinions
pursuant to Pa.R.A.P. 1925(a) containing the requisite Section 2511(b)
analysis, and the trial court complied.
2
  This Court sua sponte consolidated the appeals.
                                     -4-
J-S06031-16; J-S06032-16


Mother’s Brief at 1.

      Father raises the following issues on appeal.

      1. Whether the orphans’ court committed an abuse of discretion
         or error of law when it concluded that [CYS] established
         grounds for termination of parental rights under 23 Pa.C.S.A.
         §2511(a)(2), (a)(5) and/or (a)(8)?

      2. Whether the evidence presented was insufficient to support
         the orphans’ court’s order terminating parental rights under
         23 Pa.C.S.A. §2511(a)(2), (a)(5) and/or (a)(8)?

Father’s Brief at 5.

      We review the orders involuntarily terminating Mother’s parental rights

according to the following standard:

      [A]ppellate courts must apply an abuse of discretion standard
      when considering a trial court’s determination of a petition for
      termination of parental rights. As in dependency cases, our
      standard of review requires an appellate court to accept the
      findings of fact and credibility determinations of the trial court if
      they are supported by the record. In re: R.J.T., 608 Pa. 9, 9
      A.3d 1179, 1190 (Pa. 2010).           If the factual findings are
      supported, appellate courts review to determine if the trial court
      made an error of law or abused its discretion. Id.; R.I.S., 36
      A.3d [567,] 572 [(Pa. 2011) (plurality)]. As has been often
      stated, an abuse of discretion does not result merely because
      the reviewing court might have reached a different conclusion.
      Id.; see also Samuel Bassett v. Kia Motors America, Inc.,
      34 A.3d 1, 51 ([Pa.] 2011); Christianson v. Ely, 838 A.2d 630,
      634 (Pa. 2003). Instead, a decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. Id.

      As we discussed in R.J.T., there are clear reasons for applying
      an abuse of discretion standard of review in these cases. We
      observed that, unlike trial courts, appellate courts are not
      equipped to make the fact-specific determinations on a cold
      record, where the trial judges are observing the parties during
      the relevant hearing and often presiding over numerous other
      hearings regarding the child and parents.       R.J.T., 9 A.3d

                                       -5-
J-S06031-16; J-S06032-16


     at 1190. Therefore, even where the facts could support an
     opposite result, as is often the case in dependency and
     termination cases, an appellate court must resist the urge to
     second guess the trial court and impose its own credibility
     determinations and judgment; instead we must defer to the trial
     judges so long as the factual findings are supported by the
     record and the court’s legal conclusions are not the result of an
     error of law or an abuse of discretion. In re Adoption of
     Atencio, 539 Pa. 161, [165], 650 A.2d 1064, 1066 (1994).

In re Adoption of S.P., 47 A.3d 817, 826–827 (Pa. 2012).

     Termination of parental rights is governed by section 2511 of the

Adoption Act, which requires a bifurcated analysis:

     Our case law has made clear that under Section 2511, the court
     must engage in a bifurcated process prior to terminating
     parental rights. Initially, the focus is on the conduct of the
     parent. The party seeking termination must prove by clear and
     convincing evidence that the parent’s conduct satisfies the
     statutory grounds for termination delineated in Section 2511(a).
     Only if the court determines that the parent’s conduct warrants
     termination of his or her parental rights does the court engage in
     the second part of the analysis pursuant to Section 2511(b):
     determination of the needs and welfare of the child under the
     standard of best interests of the child. One major aspect of the
     needs and welfare analysis concerns the nature and status of the
     emotional bond between parent and child, with close attention
     paid to the effect on the child of permanently severing any such
     bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted). The

burden is on the petitioner to prove by clear and convincing evidence that

the asserted statutory grounds for seeking the termination of parental rights

are valid. In re R.N.J., 985 A.2d 273, 276 (Pa.Super. 2009).

     This Court must agree with only one subsection of 23 Pa.C.S.A.

§ 2511(a), in addition to Subsection 2511(b), in order to affirm the


                                    -6-
J-S06031-16; J-S06032-16


termination of parental rights.    See In re B.L.W., 843 A.2d 380, 384

(Pa.Super. 2004) (en banc).       Herein, we review the orders pursuant to

section 2511(a)(5) and (b), which provide as follows:

     § 2511. Grounds for involuntary termination

     (a) General rule.--The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

     ***

     (5) The child has been removed from the care of the
     parent by the court or under a voluntary agreement with
     an agency for a period of at least six months, the
     conditions which led to the removal or placement of the
     child continue to exist, the parent cannot or will not
     remedy those conditions within a reasonable period of
     time, the services or assistance reasonably available to the
     parent are not likely to remedy the conditions which led to
     the removal or placement of the child within a reasonable
     period of time and termination of the parental rights would
     best serve the needs and welfare of the child.

                                     ***

     (b) Other considerations.--The court in terminating
     the rights of a parent shall give primary consideration to
     the developmental, physical and emotional needs and
     welfare of the child. The rights of a parent shall not be
     terminated solely on the basis of environmental factors
     such as inadequate housing, furnishings, income, clothing
     and medical care if found to be beyond the control of the
     parent. With respect to any petition filed pursuant to
     subsection (a)(1), (6) or (8), the court shall not consider
     any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to
     the giving of notice of the filing of the petition.
23 Pa.C.S.A. § 2511(a)(5) and (b).




                                     -7-
J-S06031-16; J-S06032-16


      Termination of parental rights under Section 2511(a)(5) requires that

(1) the child has been removed from parental care for at least six months;

(2) the conditions which led to removal and placement of the child continue

to exist; (3) the parents cannot or will not remedy the conditions which led

to removal or placement within a reasonable period of time; (4) the services

reasonably available to the parents are unlikely to remedy the conditions

which led to removal or placement within a reasonable period of time; and

(5) termination of parental rights would best serve the needs and welfare of

the child.   In re Adoption of M.E.P., 825 A.2d 1266, 1273-1274 (Pa.

Super. 2003). This Court has held that a child’s life, happiness and vitality

cannot be put on hold until a parent finds it convenient to perform parental

duties. See In the Matter of the Adoption of A.M.B., 812 A.2d 659, 675

(Pa.Super. 2002).

      Moreover, this Court has stated that after a child enters foster care,

the parents have an “affirmative duty . . . to work towards the return of the

child by cooperating with the Agency to obtain rehabilitative services

necessary for them to be capable of performing their parental duties and

responsibilities.” In re G.P.-R., 851 A.2d 967, 977 (Pa.Super. 2004). This

duty must be timely discharged, because “a parent’s vow to cooperate, after

a long period of uncooperativeness regarding the necessity or availability of

services, may properly be rejected as untimely or disingenuous.”       In re

A.L.D. 797 A.2d 326, 340 (Pa.Super. 2002).


                                    -8-
J-S06031-16; J-S06032-16


      Herein, Mother and Father argue the trial court erred in terminating

their parental rights to the Children. Mother’s Brief at 5; Father’s Brief at 5.

Regarding the first factor of Section 2511(a)(5), Mother and Father failed to

dispute the time period in which the Children were removed from their care.

With respect to the second factor of Section 2511(a)(5), the trial court found

Father and Mother are unwilling and unable to remedy the issues which led

to the removal of the Children from her care.        Trial Court Opinion, filed

August 13, 2015, at 5. Specifically, the trial court found:

      [Mother and Father] were provided over 2,000 hours of
      reunification services, yet they failed to satisfactorily meet any
      of their goals and never progressed to unsupervised visitation.
      [Mother and Father]’s participation in reunification services was
      inconsistent and neither took advantage of opportunities for
      additional contact on a regular basis by attending the children’s
      medical appointments.

             Furthermore, [Mother and Father] did not demonstrate the
      ability to promote the development of the [C]hildren in that they
      did not consistently engage the [C]hildren in activities
      recommended by Early Intervention. Most importantly, neither
      parent demonstrated the open and honest behavior requested by
      CYS concerning their medications. During home visits, [Mother
      and Father] often spent a significant period of time searching
      their home for the medications. This was of serious concern to
      the reunification team as either child could find the medications
      and accidentally ingest them.

Supplemental Trial Court Opinion, filed January 29, 2016, at 3.

      In making its determinations, the trial court relied on the testimony of

Ms. Pribulka and Ms. Hulek.    Ms. Pribulka testified that Mother and Father

received notice of the termination hearing because she hand delivered it to

Mother at their home on June 4, 2015. N.T., 7/2/15, at 4-5. Ms. Pribulka

                                     -9-
J-S06031-16; J-S06032-16


previously contacted Mother and Father numerous times in April of 2013,

August of 2013, and on February 19, 2014, following the birth of T.L.S. Id.

at 9-10.   Ms. Pribulka related that Mother and Father have “a history of

being uncooperative with [CYS], not being truthful, not allowing workers into

the home, giving false addresses, giving false information all together at

times.” Id. at 10.

      Ms. Hulek testified that CYS requested to end reunification services

with the family because CYS still has “serious concerns remaining” after

CYS’s extensive efforts to help and support Mother and Father. Id. at 59.

Ms. Hulek stated that Mother missed seven visits with the Children and

Father missed fourteen visits.    Id. at 33.    Ms. Hulek also revealed that

Mother and Father attended only five out of thirteen of the Children’s

medical appointments.     Id. at 34.   Ms. Hulek explained that because the

Children were receiving early intervention services, it was “very crucial” for

the Children’s exercises to be implemented in the home in order for them to

be effective.   Id. at 36-37.    Ms. Hulek testified that Mother and Father

hampered the Children’s developmental needs in that they engaged in

exercises with W.M.S during only five of their thirty-seven visits and during

just thirteen out of their thirty-seven visits with T.L.S., Jr. Id. at 37. Also,

Ms. Hulek testified that Mother attended twenty-six out of forty-three

scheduled parent sessions and Father attended twenty-four out of forty

parenting sessions. Id. at 44.


                                     - 10 -
J-S06031-16; J-S06032-16


      Ms.   Hulek    further   observed   that   Mother   and   Father   acted

inappropriately during their visits with the Children. Id. at 34. For instance,

Ms. Hulek explained that Mother and Father did not comply with the

pediatrician’s recommendation to limit the Children’s sugar intake and

otherwise provide them with a healthy diet. Id. at 38-39. Specifically, they

repeatedly failed to feed T.L.S. his bottle and supplemental cereal altogether

and at times either overfed W.M.S. or provided her with only candy at

mealtime. Id.       In addition, Ms. Hulek added that Mother and Father

admitted to smoking in their home even though it was recommended that

they refrain from doing so due to T.L.S., Jr.’s withdrawal symptoms after

birth. Id. at 35.

      The record supports the trial court’s conclusions as clear and

convincing evidence therein showed that termination was appropriate.

Mother and Father failed to remedy the conditions that led to the Children’s

placement, even though CYS made the necessary services and the

opportunities to use them readily available to them. Ultimately, Mother and

Father failed to complete their objectives and resolve their problems.

      With regard to the last factor of section 2511(a)(5), the trial court

found that the termination of Mother and Father’s parental rights pursuant to

section 2511(a)(5) is in the best interests of the Children.       Trial Court

Opinion, filed August 13, 2015, at 6. The trial court found that Mother and

Father are unable to provide the Children with safety, permanency and


                                    - 11 -
J-S06031-16; J-S06032-16


stability in their lives. Id. Indeed, Ms. Hulek testified that she had serious

concerns regarding Mother’s and Father’s ability to parent, for they had

never been able to progress to unsupervised visits with their children due to

their repeated failure to meet the Children’s needs.    N.T., 7/2/15, at 36.

The trial court noted the Children are "thriving in their foster home where

they are provided with the consistency Mother [and Father have] been

unable or unwilling to provide.”   Trial Court Opinion, filed September 13,

2015, at 6. The trial court also stressed the Children “seek out the foster

parents for support and comfort when they are injured, ill or upset.”     Id.

Furthermore, the trial court determined that “the [C]hildren have been with

the current foster family for a significant portion of their lives and have

developed a strong bond with the foster family.” Id. Thus, the trial court’s

termination of Mother’s and Father’s parental rights would best serve the

needs and welfare of the Children pursuant to Section 2511(a)(5).       In re

Adoption of M.E.P., supra.

     Next, the prevailing caselaw requires us to engage in a discussion of

whether the requirements of Section 2511(b) have been satisfied. Whereas

the focus in terminating parental rights under Section 2511(a) is on the

parent, pursuant to Section 2511(b) the child is the focal point.       In re

Adoption of C.L.G., 956 A.2d 999, 1008 (Pa.Super. 2008) (en banc).

Under Section 2511(b), we examine whether termination of parental rights

would best serve the developmental, physical, and emotional needs and


                                    - 12 -
J-S06031-16; J-S06032-16


welfare of the child. In re C.M.S., 884 A.2d 1284, 1286-1287 (Pa.Super.

2005).    “Intangibles such as love, comfort, security, and stability are

involved in the inquiry into [the] needs and welfare of the child.”    Id. at

1287 (citation omitted). The court also must discern the nature and status

of the parent-child bond, while giving the utmost consideration to the effect

that permanently severing that bond may have upon the child. See id.

     With regard to W.M.S.’s bond with Mother and Father, the trial court

stated:

     W.M.S. is four (4) years old and she has been removed from
     [Mother’s and Father’s] care in and out-of-home placement
     twice. Since reunification services ended, [Mother and Father]
     only attended three (3) out of nine (9) visits with [the] Children.
     When W.M.S. would be told she would be going to a visit with
     biological parents, she would just say “okay.” At one point when
     W.M.S. was told she would be going to a visit with “mommy”
     and “daddy,” she questioned who that was. W.[M.]S. refers to
     [Mother] as “[T.L.S.]’s mother. During visits with [Mother] when
     foster mother left the room, W.[M.]S. would ask [Mother]
     repeatedly, “Where did mommy go?” She consistently refers to
     foster parents as “mommy” and “daddy.” Concerns were raised
     to [Mother and Father] that they were overfeeding W.[M.]S. and
     that some sugar should be cut out of her diet to help relieve a
     constipation issue W.[M.]S. was having. Despite being aware of
     these concerns and having the specific need[s] explained,
     [Mother and Father] still struggled to address the issue.
     W.[M.]S. would often be tired, irritable, cranky, and hungry after
     visits with [Mother and Father].

           In the foster home, W.M.S. is receiving the stability,
     consistency, and safety that she needs.        W.M.S. is happy,
     healthy, and comfortable in foster parents’ care, and she looks
     to foster parents to meet her needs. For the foregoing reasons,
     and based upon the testimony and evidence presented at the
     termination hearing, the [trial court] found as follows, pursuant
     the guidance set forth in section 2511(b): the emotional bonds
     between [Mother and Father] are tenuous; termination of

                                   - 13 -
J-S06031-16; J-S06032-16


     [Mother’s and Father’s] parental rights would not have a
     detrimental effect on W.M.S.; termination of [Mother’s and
     Father’s] parental rights provides W.M.S. with the permanency
     which is in her best interest; and termination of [Mother’s and
     Father’s] parental rights provides W.M.S. with the means to
     continue her strong emotional bonds with her foster parents.

Supplemental Trial Court Opinion, filed January 29, 2016, at 5-6.

     When considering T.L.S.’s bond with Mother and Father, the trial court

found:

     T.L.S. Jr. has been in foster care since he left the hospital after
     his birth. Understandably, T.L.S., Jr. is exceedingly attached and
     emotionally bonded with his foster parents. When he would be
     taken away from his foster mother to attend a visit, he would cry
     and scream due to the separation. During visits in which foster
     mother participated, he would look to foster mother to fulfill any
     of his needs. Even when [Mother and Father were] attempting
     to engage him in play, he would run to foster mother if he
     needed anything. He refers to foster mother as “ma.” When
     [Mother and Father] would attempt to talk with him, he would
     not look at them and he would hide around his foster mother. If
     [Mother and Father] would try to hold him, he would cry and
     scream. On one occasion, T.L.S., Jr. tripped and fell during a
     visit and ran to foster mother for help, despite [Mother and
     Father]’s attempt to comfort him. During visits, [Mother and
     Father] would miss giving T.L.S., Jr. a bottle completely and
     would feed him late, despite being provided with a schedule
     which specifically outlined when bottles should be given and
     when meals should be provided. T.L.S., Jr. would often be tired,
     irritable, cranky, and hungry after visits with [Mother and
     Father].

           In the foster home, T.L.S., Jr. is receiving the stability,
     consistency, and safety that he needs. T.L.S., Jr. is happy,
     healthy, and comfortable in foster parents’ care, and he looks to
     foster parents to meet his needs. For the foregoing reasons, and
     based upon the testimony and evidence presented at the
     hearing, the [trial court] found as follows, pursuant the guidance
     set forth in Section 2511(b): the emotional bonds between
     [Mother and Father] and T.L.S., Jr. are tenuous; termination of
     [Mother and Father’s] parental rights would not have a

                                   - 14 -
J-S06031-16; J-S06032-16


       detrimental effect on T.L.S., Jr.; termination of [Mother’s and
       Father’s] parental rights provides T.L.S., Jr. the permanency
       which is in his best interest; and termination of [Mother and
       Father’s] parental rights provides T.L.S., Jr. with the means to
       continue his strong emotional bonds with his foster parents,
       which have been in existence since his birth.

Supplemental Trial Court Opinion, filed January 29, 2016, at 6-7.

       Ms. Pribulka and Ms. Hulek testified that termination of Mother’s and

Father’s parental rights is in the Children’s best interest. N.T., 7/2/15 at 29,

64-65. Ms. Pribulka stated that while W.M.S. had experienced developmental

delays, once she was placed with foster mom she made “great progress over

this past year.”    Id. at 28-29.     Moreover, Ms. Pribulka testified that the

Children have bonded with their foster parents. Id. at 29. Ms. Hulek also

related that the Children are thriving in the foster home, and they are

“receiving the stability and consistency and safety that they need.” Id. at

59. Ms. Hulek explained that the Children “need and deserve permanency,”

and that Mother and Father “did not demonstrate that they could provide

those things.” Id. at 59-60.

       Mother and Father argue in their respective briefs that at the

termination hearing a bond evaluation was not performed by a professional.

This Court has held that when evaluating a parental bond, the trial court is

not required to use expert testimony.              In re Z.P., 994 A.2d 1108, 1121

(Pa.Super. 2010).       We find that the trial court adequately considered the

best   interests   of    the   Children     and     thoroughly   contemplated   their

developmental, physical and emotional needs in determining that Mother’s

                                          - 15 -
J-S06031-16; J-S06032-16


and Father’s parental rights should be terminated pursuant to Section

2511(b), and the record supports the trial court’s best interest analysis. In

re C.M.S., supra.

     With the above standard of review in mind, we have thoroughly

reviewed the record, the briefs, and the applicable law, and we find no abuse

of the trial court’s discretion in terminating Mother and Father’s parental

rights to the Children pursuant to 23 Pa.C.S.A. § 2511(a)(5) and (b).

     Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 4/5/2016




                                   - 16 -